Citation Nr: 0921461	
Decision Date: 06/08/09    Archive Date: 06/16/09

DOCKET NO.  04-33 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a bilateral hand 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to February 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the Veteran service connection for 
bilateral hand disorder, to include shaking, a lump and 
residuals of a laceration of the right hand.  The Veteran 
subsequently initiated and perfected an appeal of this 
determination.  In March 2006 he testified before the 
undersigned Veterans Law Judge, seated at the RO.

In August 2007, the Board remanded this issue to the RO for 
further development.  Such development has been completed and 
the issue is now before the Board for adjudication.


FINDING OF FACT

Mild essential tremors of the hands are etiologically related 
to service.


CONCLUSION OF LAW

Mild essential tremors of the hands were incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1153, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Further, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service. 38 U.S.C.A. §§ 1111.  Thus, veterans are presumed to 
have entered service in sound condition as to their health.  
This presumption attaches only where there has been an 
induction examination in which the later complained-of 
disability was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  The regulation provides expressly that 
the term "noted" denotes "[o]nly such conditions as are 
recorded in examination reports," and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  38 C.F.R. § 3.304(b). 

Previously, the provisions of 38 C.F.R. § 3.304(b) only 
required a finding that clear and unmistakable evidence 
showed that a injury or disease existed prior to service in 
order to rebut the presumption of soundness.  However, the 
provisions of 38 C.F.R. § 3.304(b) were invalidated as being 
inconsistent with 38 U.S.C.A. § 1111.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b); see also Cotant v. Principi, 17 
Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 
(2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), 
VAOPGCPREC 3-2003 (July 16, 2003).  In order to rebut the 
presumption of soundness at service entry, there must be 
clear and unmistakable evidence showing that the disorder 
preexisted service and there must be clear and unmistakable 
evidence that the disorder was not aggravated by service.  
The claimant is not required to show that the disease or 
injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Although VA's General Counsel has determined that the 
definition of "aggravation" used in 38 U.S.C.A. § 1153 and 38 
C.F.R. § 3.306 does not apply in determining whether the 
presumption of soundness has been rebutted, the statute and 
regulation do not otherwise provide any definition of 
"aggravation" to be applied in making that determination.  
The word "aggravate" is defined as "to make worse." Webster's 
II New College Dictionary (1999).  After determining whether 
there is clear and unmistakable evidence that the disorder in 
question pre-existed service, the Board will consider whether 
the claimed disability was "made worse" by his military 
service.

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he or she still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).

Although the Board acknowledges that the Veteran served in 
the Southwest Asia theater during the Persian Gulf War and 
that the Veteran contends his illness started shortly 
thereafter, the issue of service connection due to an 
undiagnosed illness is moot because the Board is granting the 
claim on the basis that it is a diagnosed illness, the onset 
of which occurred in service.  38 U.S.C.A. §§ 1117, 1118 
(West 202 & Supp. 2008); 38 C.F.R. § 3.317 (2008).

In this case, the Veteran has stated that he has a 
neurological condition of the hands characterized by pain and 
shaking, right worse than left.  He contends that he has 
experienced tremors in both hands since service.  In a March 
2006 Board hearing, the Veteran reported that he had never 
experienced such tremors prior to service and that he was not 
treated for them until nearly 20 years into his military 
career.  The Veteran, therefore, has surmised that his 
current hand tremors are service related.

Review of the service treatment records indicate that the 
Veteran first began reporting such symptoms in 1994 for the 
right hand.  At that time, he sought treatment for pain of 
the right hand across the palm.  A ganglion cyst was 
suspected; however, a February 1995 CT study of his right 
hand was negative for any soft tissue or bony masses. He was 
given medication for his symptoms.  He continued to 
experience pain of the right hand throughout service, and in 
1996 he sought treatment for similar but less severe symptoms 
in the left hand.  He continued to report bilateral hand pain 
and shaking up to service separation in 2003.

The Board notes that during service, the Veteran was also 
diagnosed with tremors and treated for neurological problems, 
including an abnormal gait, for which he was discharged in 
2003.  Neurology consultation records in 2000 and 2001 show 
that the Veteran was diagnosed with essential tremors, but 
reported no family history of tremors.  Further, all but one 
consultation report indicates the Veteran had no prior 
history of tremors or other neurological disorders and no 
etiology was mentioned.  A November 2000 report by 
neurologist Dr. C. noted "tremors since childhood," but 
also noted no family history of tremors.  Service entrance 
reports showed no evidence of any prior treatment for tremors 
or shaky hands.

Post-service, the Veteran was afforded multiple VA medical 
examinations.  On May 2003 VA neurological examination, his 
history of bilateral hand pain was noted.  He also reported a 
neurological disability of as-yet undetermined etiology of 
the lower extremities, resulting in disequilibrium and an 
occasional staggered gait. On physical evaluation, he was 
able to perform finger to nose movement slowly but 
accurately.  With faster movement, he demonstrated slowness 
and incoordination. On VA neurological examination in January 
2005, his history of pain across the palms of both hands, 
present since military service, was noted.  Physical 
examination revealed normal sensation, with tenderness in the 
center of each palm.  Range of motion was full across all 
digits.  X-rays of the right hand were negative for 
abnormality.  The final impression was of bilateral hand pain 
of unknown etiology.

The Veteran has also sought post-service military medical 
treatment for his bilateral hand disorder.  A May 2003 nerve 
conduction study confirmed no electrodiagnostic evidence of 
peripheral neuropathy, carpal tunnel syndrome, or 
mononeuropathy.  A July 2003 arthrogram was negative for 
arthritis in the right hand.  A September 2003 nerve 
conduction study revealed only mildly prolonged distal 
latencies on the left which were not considered clinically 
significant.  Clinical records from Moncrief Army Hospital 
confirm the Veteran has reported bilateral pain across the 
palms of the hand since service separation, and during 
service itself.  No definitive diagnosis was rendered, 
although at one point Guyon's canal syndrome was suspected on 
the right.  The impression in the clinical records is 
otherwise of a bilateral hand disability of unknown origin 
although the Board does note that August 2003 bone scan 
revealed degenerative joint disease of the right distal thumb 
and of the left 2nd and 4th fingers.  Parenthetically, the 
Board notes that the RO has denied service connection for 
degenerative joint disease of the 2nd and 4th fingers of the 
left hand in an April 2005 rating decision; the Veteran did 
not appeal that decision.  In a January 2005 statement, the 
Veteran indicated that he had diagnoses of degenerative joint 
disease of digits of both hands, Guyon's canal in the right 
wrist, and left median neuropathy of the left hand following 
a September 2003 evaluation.

Per a 2008 Board remand, the Veteran was afforded a new VA 
examination in order to determine whether the Veteran's 
bilateral hand tremors were service related.  See September 
2008 VA examination.  The VA examiner stated that essential 
tremor is often familial but can be a sporadic disorder.  He 
then opined that it is less likely than not that the 
essential tremor had its onset in service or is causally 
related to any incident in service.  The examiner based his 
opinion on a single neurological consult report, by Dr. C., 
which indicated that the Veteran's tremors existed since 
childhood, and therefore, the disease pre-existed service.  

In order to rebut the presumption of soundness, there must be 
clear and unmistakable evidence of a pre-existing condition 
and evidence that the condition was not aggravated by 
service.  VAOPGCPREC 3-2003 (July 16, 2003).  In this case, 
the only evidence of the Veteran's pre-existing condition is 
unsubstantiated by the other evidence of record.  
Specifically, the November 2000 neurology consult report is 
the only evidence of record indicating that the Veteran's 
tremors pre-existed service.  In fact, the other evidence of 
record, including other neurology reports and service 
treatment records, indicate no prior history of any 
neurological disorder.  Furthermore, the Board notes that the 
Veteran served from 1973 to 2003, but that he did not seek 
treatment for neurological problems until the mid 1990's, 
nearly 20 years after service entrance.  This evidence 
strongly indicates that the Veteran's tremors manifested in 
service and the 2000 consultation report was made in error.  
Thus, the consultation report does not constitute clear and 
unmistakable evidence to rebut the presumption of soundness 
and the Veteran must be found to have been in sound condition 
on entrance into service.  Therefore, the September 2008 VA 
examiner's opinion is rejected by the Board as to the 
purported pre-existing nature of the Veteran's bilateral 
tremors.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Further, the Board notes that service connection may be 
granted for congenital or hereditary diseases, if initially 
manifested in or aggravated by service.  VAOPGCPREC 82-90 
(July 18, 1990); VAOPGCPREC 67- 90 (July 18, 1990).  In the 
2008 VA examination opinion, the VA examiner stated that 
essential tremor is often familial, but can be a sporadic 
disorder.  Therefore, it is possible that the Veteran's 
tremors manifested in service, even if hereditary, and would 
be entitled to a grant of service connection.  See VAOPGCPREC 
82-90; Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  In this 
case, the evidence of record which shows the first treatment 
for symptomatology associated with tremors during service, 
and nearly 20 years after service entrance, indicates that 
the tremors manifested during active service.  Thus, service 
connection must be granted for essential tremors of the 
hands.  To the extent that the Veteran is also claiming 
service connection for a lump and residuals of a laceration 
of the right hand, the record on appeal contains no current 
evidence of such; thus, service connection is not in order.  
Further, to the extent that an August 2003 bone scan showed 
degenerative joint disease in the right thumb within the 
applicable presumptive period, such must be shown to a 
compensable degree in order for service connection to be 
warranted.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).

Based on the evidence discussed above, the Board finds the 
evidence to be supportive of the Veteran's claim for service 
connection for essential tremors of the hands. 


ORDER

Service connection for essential tremors of the hands is 
granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


